Title: From Thomas Jefferson to John Rutledge, Jr., 13 July 1788
From: Jefferson, Thomas
To: Rutledge, John, Jr.


          
            
              Dear Sir
            
            Paris July 13. 1788.
          
          Your favor of the 8th. instant is just received, and I have now the honour to forward you the letters I promised. I have written them jointly for yourself and Mr. Shippen, on the supposition you will continue together, but lest your plans should vary, I send duplicates also. As you seem to think of the route by Constantinople I have been examining Capper’s account of the stages from Vienna to that place. According to him you should descend the Danube to Belgrade, and then strike off by Nissa, Sophia, Philipopoli (or Philibay) and Adrianople (or Aderne) to Constantinople. At Belgrade however it would be worth enquiry whether it is not better to descend the river to Nicopoli and then strike off to Philibay, and Aderne. Of all these you will form a better judgment as you proceed. From Constantinople I should suggest the following route, Salonica, Athens, Corinth, Sparta, and from the Morea to take your passage for Syracuse, and so up through Italy. By a letter which your father has done me the honor of writing me on the 6th. of April, he approves of my proposition of your going to Madrid and Lisbon rather than increasing your tour and stay in the Northern parts of Europe. If this meets your own ideas, you should not turn off from the route you have hitherto had in view, till you get to Bordeaux. Our connections with the Spaniards and Portuguese must become every day more and more interesting, and I should think, the knowlege of their language, manners, and situation, might eventually and even probably become more useful to yourself and country than that of any other place you will have seen. The womb of time is big with events to take place between us and them, and a little knowlege of them will give you great advantages over those who have none at all.—I imagine you have heard terrible stories of the internal confusions of this country. These things swell as they go on. Crescunt eundo. As yet the tumults have not cost a single life according to the most sober testimony I have been able to collect. Nine tenths of Paris believe  that 200 were killed at Grenoble, where there was in truth but an officer wounded. I think it will end in calling the States general the next year, of which a late arret seems to give foundation of hope: but I see no reason to expect the re-establishment of the parliaments. We daily expect the arrival of Tippoo Saib’s embassy here. To save repetition I refer you to Mr. Shippen for the American news I communicate to him. I always need and must always repeat apologies for the freedom with which I venture my advice to you. It proceeds from that very sincere esteem with which I am Dear Sir your affectionate friend & servt,
          
            Th: Jefferson
          
        